ETAILED ACTION
Introduction
This office action is in response to applicant’s request for continued examination and amendment filed 7/20/2021. Claims 1, 3-6 and 8-13 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2021 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, filed 7/20/2021, with respect to the pending claims have been fully considered and are persuasive.  The 35 USC 103 rejection of the previous claims have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-6 and 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant application is deemed to be directed to a non-obvious improvement over the disclosure of Larochelle et al. (Larochelle, A neural autoregressive topic model, 2012), Peters et al. (Semi-supervised sequence tagging with bidirectional language models), Zhang et al. (Zhang, US 2018/0165554), and Amiri et al. (Amiri, Learining text pair similarity with context-sensitive autoencoders), Zheng et al. (A deep and autoregressive approach for topic modeling of multimodal data).
None of the above references teach alone or in obvious combination: 
Regarding claim 1, “A text analysis system, comprising:
a processor;
a memory device coupled to the processor; and
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method comprising:
utilizing a topic model to provide a document representation, the topic model being based on learning performed on a text corpus utilizing hidden layer representations associated to words of the text corpus, wherein each hidden 
wherein the hidden layer representation is calculated according to a formula, wherein the formula is represented by:
hi (vn, vm) = ɡ(Dc + ∑k<I  W:,vk + ∑k>i   W:,vk);
wherein the hidden layer representation is a single unified context vector that simultaneously accumulates the context and the uses the context to learn text representation in a single step;
wherein the topic model is a neural autoregressive topic model and an autoregressive conditional is expressed as:
                
                    p
                    
                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            =
                            w
                        
                        
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    m
                                
                            
                        
                    
                    =
                    
                        
                            e
                            x
                            p
                            ⁡
                            (
                            
                                
                                    b
                                
                                
                                    w
                                
                            
                            +
                            
                                
                                    U
                                
                                
                                    w
                                    ,
                                    :
                                
                            
                             
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            (
                            
                                
                                    v
                                
                                
                                    n
                                
                            
                            ,
                             
                            
                                
                                    v
                                
                                
                                    m
                                
                            
                            )
                        
                        
                            
                                
                                    ∑
                                    w'
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    b
                                                
                                                
                                                    w
                                                
                                            
                                            +
                                            
                                                
                                                    U
                                                
                                                
                                                    w
                                                    '
                                                    ,
                                                    :
                                                
                                            
                                            
                                                
                                                    h
                                                
                                                
                                                    i
                                                
                                            
                                            (
                                            
                                                
                                                    v
                                                
                                                
                                                    n
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    v
                                                
                                                
                                                    m
                                                
                                            
                                            )
                                        
                                    
                                
                            
                        
                    
                
            .
Regarding claim 13, “ A text analysis system, comprising:
a processor;
a memory device coupled to the processor; and
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method comprising:

wherein the hidden layer representation is calculated according to a formula, wherein the formula is represented by:
hi (v) = ɡ(Dc + ∑k<i  W:,vk + ∑k>i W:,vk + W:,vi);
wherein the hidden layer representation is a single unified context vector that simultaneously accumulates the context and the uses the context to learn text representation in a single step;
wherein the topic model is a neural autoregressive topic model and an autoregressive conditional is expressed as:
                
                    p
                    
                        
                            
                                
                                    v
                                
                                
                                    i
                                
                            
                            =
                            w
                        
                        
                            v
                        
                    
                    =
                    
                        
                            e
                            x
                            p
                            ⁡
                            (
                            
                                
                                    b
                                
                                
                                    w
                                
                            
                            +
                            
                                
                                    U
                                
                                
                                    w
                                    ,
                                    :
                                
                            
                             
                            
                                
                                    h
                                
                                
                                    i
                                
                            
                            (
                            v
                            )
                        
                        
                            
                                
                                    ∑
                                    w'
                                    exp
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    b
                                                
                                                
                                                    w
                                                
                                            
                                            +
                                            
                                                
                                                    U
                                                
                                                
                                                    w
                                                    '
                                                    ,
                                                    :
                                                
                                            
                                            
                                                
                                                    h
                                                
                                                
                                                    i
                                                
                                            
                                            (
                                            v
                                            )
                                        
                                    
                                
                            
                        
                    
                
            
Independent claim 6 sets forth similar limitations as independent claim 1, and is thus allowed based on similar reasons and rationale.
claims 3-5 and 8-12 are allowed, as they depend from their respective allowed parent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        

lms
7/31/2021